           Case 1:21-cv-02317-RDM Document 13 Filed 09/13/21 Page 1 of 25



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 FRIENDS OF THE EARTH, et al.,
                        Plaintiffs,

           v.
                                                         Case No. 1:21-cv-02317-RDM
 DEBRA A. HAALAND, et al.,
                         Defendants,

 STATE OF LOUISIANA, by and through its
 Attorney General, JEFF LANDRY

                      [Proposed] Intervenor-Defendant.


                          MOTION TO INTERVENE
           AND SUPPORTING STATEMENT OF POINTS AND AUTHORITIES 1
       The State of Louisiana respectfully moves to intervene as a Defendant to defend its interest

in Lease Sale 257. This case is occurring against the backdrop of the Biden Administration’s wider

efforts to cancel oil and gas lease sales on the Outer Continental Shelf. Louisiana has challenged those

efforts—including an earlier rescission of the Lease Sale 257 Record of Decision—in the U.S. District

Court for the Western District of Louisiana. That Court sided with Louisiana and granted a preliminary

injunction against Administration officials that has resulted in, among other things, Defendants’

reissuing the ROD. The Louisiana court based its order in part on the States’ statutory entitlement to

revenues from Lease Sale 257.

       A victory for Plaintiffs in this suit, however, would contradict the Louisiana court’s order. It

would threaten Louisiana’s statutory right to lease-sale revenues. In effect, it would reinstitute the

same anti-development policy the Louisiana court already enjoined as contrary to statutory command.

In short, if ever there were ever a case for mandatory intervention, this is it. The Court should grant

Louisiana’s motion or, alternatively, grant permissive intervention.


       1
         Per LCvR 7(m), counsel for Louisiana emailed counsel for Plaintiffs and counsel for Secretary
Haaland in the related Louisiana litigation. Plaintiffs responded but have not yet provided a position.
In view of the conference set for tomorrow, Louisiana proceeds assuming its motion is opposed.


                                                     1
         Case 1:21-cv-02317-RDM Document 13 Filed 09/13/21 Page 2 of 25



                                           BACKGROUND
I.      Statutory Framework for Offshore Oil and Gas Leasing.

        The Record of Decision challenged here is a component of the Outer Continental Shelf Lands

Act (OCSLA) oil and gas leasing program. Congress enacted OCSLA in 1953 “to meet the urgent

need for further exploration and development of oil and gas deposits.” Pub. L. 83-212 (1953). OCSLA

declares “the outer Continental Shelf” to be “a vital national resource reserve held by the Federal

Government for the public.” 43 U.S.C. §1332(3). After the shock of the OPEC oil embargo, years of

declining domestic production, and dissatisfaction with the Secretary’s management of the leasing

program, Congress stepped in and amended OCSLA in 1978 to “establish policies and procedures for

managing the oil and natural gas resources of the Outer Continental Shelf.” Id. §1802(a). Those policies

and procedures “are intended to result in expedited exploration and development of the Outer

Continental Shelf in order to achieve national economic and energy policy goals, assure national

security, reduce dependence on foreign sources, and maintain a favorable balance of payments in

world trade.” Id. To those ends, OCSLA directs the Secretary of the Interior to make the Shelf

“available for expeditious and orderly development, subject to environmental safeguards, in a manner

which is consistent with the maintenance of competition and other national needs.” Id.; see also Ensco

Offshore Co. v. Salazar, 781 F. Supp. 2d 332, 339 (E.D. La. 2011) (noting “OCSLA’s overriding policy

of expeditious development”).

        OCSLA facilitates the expeditious development of oil and gas resources by directing the

Secretary to administer a competitive leasing program that consists of four parts and includes multiple

robust consultation requirements. See Sec’y of the Interior v. California, 464 U.S. 312, 337 (1984) (“Each

stage includes specific requirements for consultation with Congress, between federal agencies, or with

the States.”). The first and second stages are relevant here.




                                                    2
         Case 1:21-cv-02317-RDM Document 13 Filed 09/13/21 Page 3 of 25



        First, the Secretary must formulate a five-year leasing plan. See 43 U.S.C. §1344(a) (“The leasing

program shall consist of a schedule of proposed lease sales indicating, as precisely as possible, the size,

timing, and location of leasing activity which he determines will best meet national energy needs for

the five-year period following its approval or reapproval.”). The five-year plan “achieves important

practical and legal significance” because it serves as “the basis for future planning by all affected

entities, from federal, state and local governments to the oil industry itself.” State of Cal. ex rel. Brown v.

Watt, 668 F.2d 1290, 1299 (D.C. Cir. 1981). Accordingly, “[c]ompliance with the mandates of

[OCSLA] is extremely important to the expeditious but orderly exploitation of OCS resources.” Id.

        Reflecting its importance, the creation of the five-year plan is a massive undertaking consisting

of environmental assessments, mandatory consultation requirements, and multiple comment periods.

See California, 464 U.S. at 337. As particularly relevant here, OCSLA requires multiple State

consultations when promulgating the five-year plan. During that time, the Secretary must “invite and

consider suggestions for such program from ... the Governor of any State which may become an

affected State under such proposed program.” 43 U.S.C. §1344(c)(1). Then, after a proposed plan is

completed, the Secretary “shall submit a copy of such proposed program to the Governor of each

affected State for review and comment.” Id. §1344(c)(2). If a State Governor requests “a modification

of such proposed program, the Secretary shall reply in writing granting or denying such request in

whole or in part, or granting such request in such modified form as the Secretary considers

appropriate, and stating his reasons therefor.” Id. “The proposed leasing program is then submitted

to the President and Congress, together with comments received by the Secretary from the governor

of the affected state.” California, 464 U.S. at 337 (citing 43 U.S.C. §1344(d)).

        The second stage of the OCSLA leasing process consists of holding lease sales and includes

another round of mandatory State consultation. OCSLA grants “[a]ny Governor of any affected State

or the executive of any affected local government” the right to “submit recommendations to the



                                                      3
         Case 1:21-cv-02317-RDM Document 13 Filed 09/13/21 Page 4 of 25



Secretary regarding the size, timing, or location of a proposed lease sale.” 43 U.S.C. §1345(a). The

Secretary “shall accept” these recommendations if the Secretary “determines, after having provided

the opportunity for consultation, that they provide for a reasonable balance between the national

interest and the well-being of the citizens of the affected State.” Id. §1345(c).

        OCSLA specifically precludes the Secretary from making significant amendments to the five-

year plan after its enactment and thereby circumventing this carefully wrought process of

congressional and State consultation and analysis. It does so by expressly requiring that any “revision”

of the five-year plan “shall be in the same manner as originally developed,” unless the revision is “not

significant.” 43 U.S.C. §1344(e). The Department has long defined the term “not significant” narrowly

in light of congressional intent and OCSLA’s structure. Louisiana v. Biden, 2021 WL 2446010, at *14

(W.D. La. June 15, 2021).

II.     The Current Five-Year OCS Program

        Current lease sales in the Outer Continental Shelf are governed by the 2017-2022 Five Year

Oil and Gas Leasing Program (“the Current Five-Year Program” or “Five-Year Program”). See

BOEM, 2017-2022 Outer Continental Shelf Oil and Gas Leasing Proposed Final Program 3-1 (Nov.

18, 2016). 2 The process of creating the Current Five-Year Program began in 2014 during the Obama

Administration. President Obama’s BOEM published a request for information in the Federal Register

and sent a letter to Governors, Tribes, and interested federal agencies requesting input on the Program.

See 79 Fed. Reg. 34349 (June 16, 2014). BOEM received over 500,000 comments in response to the

RFI, allowing it to discharge its obligation under OCSLA to take into account economic, social, and

environmental values in making its leasing decisions. See 43 U.S.C. §1344(a). In 2015, President

Obama’s BOEM published the Draft Proposed Program. That published draft incorporated responses



2
 https://www.boem.gov/sites/default/files/oil-and-gas-energy-program/Leasing/Five-Year-
Program/2017-2022/2017-2022-OCS-Oil-and-Gas-Leasing-PFP.pdf


                                                    4
          Case 1:21-cv-02317-RDM Document 13 Filed 09/13/21 Page 5 of 25



to the RFI comments and set out a draft schedule of potential lease sales. And it started a 60-day

comment period in which BOEM received over one million comments. 80 Fed. Reg. 4941 (Jan. 29,

2015).

         After considering those comments, BOEM next published the Proposed Program, thereby

starting a new 90-day comment period. 81 Fed. Reg. 14881 (Mar. 18, 2016). Again, BOEM received

over one million comments, held public meetings, and created environmental impact statements in

compliance with the National Environmental Policy Act (NEPA). Id.

         After all that, President Obama’s BOEM published the Proposed Final Program in November

2016. In it, the Secretary determined which areas to include in the lease sales. In recognition that “[t]he

Gulf of Mexico is known to contain significant oil and gas resources and already has world-class, well-

developed infrastructure, including established spill response capability,” the “PFP schedules 10

region-wide lease sales in the areas of the Gulf of Mexico that are not under Congressional moratorium

or otherwise unavailable for leasing.” BOEM, 2017-2022 Outer Continental Shelf Oil and Gas Leasing

Proposed Final Program 3-1 (Nov. 18, 2016). The Proposed Final Program also observed that “[i]n

the Gulf of Mexico, infrastructure is mature, industry interest and support from affected states and

communities is strong, and there are significant oil and gas resources available.” Id. Thus, “[t]o take

advantage of these incentives to OCS activity, the region-wide sale approach makes the entire leasable

Gulf of Mexico OCS area available in each lease sale.” Id.

         On January 17, 2017—60 days after the Final Program was transmitted to President Obama

and Congress—the Secretary approved the Final Program, “which schedules 11 potential oil and gas

lease sales, one sale in the Cook Inlet (Alaska) Program Area and 10 sales in the GOM Program

Areas,” with “one sale in 2017, two each in 2018-2021, and one in 2022.” Record of Decision and

Approval of the 2017-2022 Outer Continental Shelf Oil and Gas Leasing Program 3 (Jan. 17, 2017).

The Secretary’s approval further specifically affirms the Final Program’s specification that “[t]he GOM



                                                    5
           Case 1:21-cv-02317-RDM Document 13 Filed 09/13/21 Page 6 of 25



sales would be region-wide and include unleased acreage not subject to moratorium or otherwise

unavailable ... to provide greater flexibility to industry, including more frequent opportunities to bid

on rejected, relinquished, or expired OCS lease blocks.” Id. 3

III.      Lease Sale 257

          The Final Program approved and scheduled the lease sale at issue here—GOM OCS Oil and

Gas Lease Sale 257. Lease Sale 257 covers the Western and Central Planning Areas of the Gulf of

Mexico, together with a portion of the Eastern Planning Area not subject to congressional

moratorium. Id. In accordance with the Five-Year Program, BOEM published a Proposed Notice of

Sale for Lease 257 in the Gulf of Mexico in November 2020. See 85 Fed. Reg. 73508 (Nov. 18, 2020).

As OCSLA requires, BOEM sent the Proposed Notice to Governors of the affected States. Id. It was

also opened for public comment. Id.

          The Secretary approved the Notice of Sale in a Record of Decision. See 86 Fed. Reg. 6365 (Jan.

21, 2021). In the ROD, the Secretary analyzed five separate alternatives, including a no-action option,

and determined that Alternative A—a regionwide lease sale with minor exclusions—would be “in the

best interest of the Nation and meets the purposes of the OCS Lands Act.” Bernhardt Record of

Decision at 5. The Secretary also determined that Lease Sale 257 “promotes domestic energy

production, which can reduce the need for oil imports,” and promotes other national interests

including “continued employment, labor income, [and] tax revenues.” Id. at 8. Additionally, the

Secretary found that “[c]ontinued oil and gas leasing on the OCS may also reduce the risk of spills

from the transportation of imported energy resources,” and that “revenue sharing with applicable

coastal states and political subdivisions ... can help mitigate the risks and costs assumed by the States

and communities in the area of the lease sale.” Id. at 5, 8.



3
    Until the halt of Lease Sale 257, all lease sales in the Five-Year Program occurred on schedule.


                                                     6
         Case 1:21-cv-02317-RDM Document 13 Filed 09/13/21 Page 7 of 25



        In the ROD, the Secretary rejected the no-action alternative because “the needed domestic

energy sources and the subsequent positive economic impacts from exploration and production,

including employment, would not be realized. Furthermore, revenue would not be collected by the

Federal Government nor subsequently disbursed to the States.” Id. at 10. Additionally, the Secretary

found that other sources of energy “may have different but comparable levels of negative

environmental impacts, such as the risk of spills from the transportation of alternative oil supplies

over long distances.” Id. That meant the no-action alternative “would not avoid the incremental

contribution of the energy substitutes’ impacts to those same cumulative effects.” Id. Finally, the

Secretary’s approval noted that the Leased Sale 257 stipulations included “all practicable means to

avoid or minimize environmental harm from the selected alternative.” Id. at 11. Lease Sale 257 was

formally scheduled for March 17, 2021. Id. at 1. 4

IV.     Implementation and Injunction of Oil and Gas Leasing Moratorium

        The onshore and offshore lease sale machinery was halted in January 2021. A Department of

the Interior fact sheet dated January 27 stated that President Biden would be issuing an executive

order “direct[ing] the Department of the Interior to pause new oil and natural gas leasing on public

lands and offshore waters.” DOI, “FACT SHEET: President Biden to Take Action to Uphold

Commitment to Restore Balance on Public Lands and Waters, Invest in Clean Energy Future” (Jan.

27, 2021). 5 As justification, the fact sheet speaks of the need to reduce greenhouse gas emissions,

“[i]rresponsible leasing of public lands and waters,” impact on community access, impact on wildlife,




4
  In the ROD, the Secretary referred to the Lease Sale 257 Final Notice of Sale several times. The
FNOS had been sent to the Office of the Federal Register along with the ROD, but by happenstance
was not published before the new Administration was able to pull it back from the Federal Register.
See Louisiana, 2021 WL 2446010, at *15.
5
  https://www.doi.gov/pressreleases/fact-sheet-president-biden-take-action-uphold-commitment-
restore-balance-public-lands



                                                     7
         Case 1:21-cv-02317-RDM Document 13 Filed 09/13/21 Page 8 of 25



impact on cultural sites, proposed (and defeated) legislation, and the supposed stockpiling of leases by

the oil and gas industry. Id. But the fact sheet does not mention NEPA compliance or pending court

cases. Later that day, President Biden issued Executive Order 14008, which directed the Secretary to

implement a nationwide moratorium on offshore and onshore oil and gas leasing. 6 86 Fed. Reg. 7619

(Jan. 27, 2021).

        The Department then acted to implement a comprehensive moratorium on oil and gas lease

sales on the Outer Continental Shelf and public lands. This Moratorium canceled the entire machinery

of oil and gas development on public lands and offshore waters. It includes a halt of offshore oil and

gas lease sales previously scheduled by the Five-Year Plan and cancels all quarterly public land lease

sales. The Moratorium not only canceled the sales themselves but also halted the environmental

assessments that were scheduled to be completed in time to hold timely sales. As discussed below,

this Moratorium is reflected in several discrete actions including the recission of Lease Sale 257’s

Record of Decision.

        On February 18, 2021, Michael Celata, Regional Director of BOEM’s Gulf of Mexico Office,

issued a Notice to Rescind the Prior Lease 257 Record of Decision. 86 Fed. Reg. 10132 (Feb. 18,

2021). The Notice declared that the Record of Decision “is rescinded immediately.” Id. BOEM’s only

stated rationale for rescinding the ROD was “to comply with Executive order 14008.” Id.

        On March 22, 2021, Louisiana submitted a notice of suit under OCSLA to the Secretary

informing the Department that the States would be immediately injured by its violation of the law and



6
 Even before January 27, the Administration began laying the foundation for a Moratorium. See
Louisiana v. Biden, 2021 WL 2446010, at *15 (W.D. La. June 15, 2021) (“[O]n January 20, 2021, (the
day President Biden was sworn in), Walter Cruickshank sent an email to Loren Thompson in which
he stated they had received instructions to withdraw any notices that were pending at the Federal
Register, which included the Final Notice of Sale for Lease Sale 257 and the Notice of the Record of
Decision for Lease 257. (The Notice of the Record of Decision was evidently withdrawn too late
because it was published). Cruickshank told Thompson in the email that the withdrawals do not signify
anything more than the new leadership team wanting to evaluate the pending items.”).


                                                   8
         Case 1:21-cv-02317-RDM Document 13 Filed 09/13/21 Page 9 of 25



were therefore preparing to file suit. On March 24, 2021, a coalition of thirteen states, led by Louisiana,

filed suit against the Moratorium and on March 31, 2021, Plaintiff States moved for a preliminary

injunction. On June 8, 2021, Defendants filed a motion to dismiss Plaintiff States’ complaint. That

motion remains pending, but the Magistrate Judge issued a Report and Recommendation

recommending Defendants’ motion be denied in full. Doc. 154, Louisiana v. Biden, No. 2:21-cv-00778

(W.D. La. Sept. 2, 2021).

        The Louisiana court held a hearing on the States’ preliminary injunction motion in Lafayette

on June 10, 2021. Five days later, the court issued a nationwide preliminary injunction enjoining

executive branch officials “from implementing the Pause of new oil and natural gas leases on public

lands or in offshore waters as set forth in Section 208 of Executive Order 14008.” Louisiana, 2021 WL

2446010, at *22. The court also specifically ordered that “Agency Defendants shall be ENJOINED

and RESTRAINED from implementing said Pause, with respect to Lease Sale 257.” Id. On August

17, 2021, Defendants appealed the preliminary injunction to the Fifth Circuit, which has not yet acted

on the appeal. See Louisiana v. Biden, No. 21-30505 (5th Cir. filed Aug. 17, 2021).

        Defendants did not immediately comply with this injunction, however. Instead, they took no

public action to reschedule Lease Sale 257. And all public statements indicated that the oil and gas

leasing pause remained in place, with Secretary Haaland testifying as much before a Senate Committee.

Doc. 149-1, Louisiana v. Biden, No. 2:21-cv-00778 (W.D. La. Sept. 2, 2021). After enduring months of

irreparable harm and with no sign that Lease Sale 257 would be held, the States filed a motion for an

order to show cause and to compel compliance with the preliminary injunction on August 9, 2021. Id.

Defendants contested this motion and revealed for the first time in its contempt briefing that Lease

Sale 257’s record of decision would be reissued on August 31, 2021, the day the States’ reply to

Defendants opposition brief was initially due. Contempt proceedings remain ongoing.




                                                    9
           Case 1:21-cv-02317-RDM Document 13 Filed 09/13/21 Page 10 of 25



           The new Record of Decision readopts the Bernhard ROD’s selection of Alternative A, which

is a Gulf of Mexico regionwide lease sale of all available blocks subject to limited exceptions. See

Record of Decision for Gulf of Mexico Outer Continental Shelf Oil and Gas Lease Sale 257 (Aug. 31,

2021). 7 Defendants have indicated that “BOEM expects a Final Notice of Sale for LS 257 to publish

in September, with a lease sale to follow in the fall of this year.” BOEM, “BOEM Updates Gulf of

Mexico Lease Sale 257 Record of Decision” (Aug. 31, 2021). 8

                                                ARGUMENT
I.         Louisiana is entitled to intervene as of right.
           This Court “must grant a timely motion to intervene that seeks to protect an interest that

might be impaired by the action and that is not adequately represented by the parties.” Roane v. Leonhart,

741 F.3d 147, 151 (D.C. Cir. 2014). Under Rule 24(a)(2), this Court grants intervention as of right if:

           1.      The motion is timely;
           2.      Movants have “a legally protected interest” in this action;
           3.      This action “threaten[s] to impair that interest”; and
           4.      No existing party is “an adequate representative of [Movants’] interests.”

Karsner v. Lothian, 532 F.3d 876, 885 (D.C. Cir. 2008). Any movant “who satisfies Rule 24(a) will also

meet Article III’s standing requirement.” Roeder v. Islamic Republic of Iran, 333 F.3d 228, 233 (D.C. Cir.

2003).

           “[T]he D.C. Circuit has taken a liberal approach to intervention.” Wilderness Soc. v. Babbitt, 104

F. Supp. 2d 10, 18 (D.D.C. 2000); see also Nuesse v. Camp, 385 F.2d 694, 702 (D.C. Cir. 1967)

(emphasizing “the need for a liberal application [of Rule 24(a)] in favor of permitting intervention”).

Under any standard, liberal or otherwise, Louisiana satisfies each requirement of Rule 24(a).




7
    https://www.boem.gov/sites/default/files/documents/oil-gas-energy/GOM-LS-257.pdf
8
    https://www.boem.gov/boem-updates-gulf-mexico-lease-sale-257-record-decision


                                                       10
         Case 1:21-cv-02317-RDM Document 13 Filed 09/13/21 Page 11 of 25



        A.      This motion is timely.

        Louisiana filed a “timely motion” to intervene. Fed. R. Civ. P. 24(a). Louisiana filed this motion

as quickly as it could—three weeks after the complaint was filed, before Defendants even entered an

appearance, and months before the Defendants’ answer is due. See, e.g., Fund for Animals, Inc. v. Norton,

322 F.3d 728, 735 (D.C. Cir. 2003) (motion timely filed “less than two months after the plaintiffs filed

their complaint and before the defendants filed an answer”); Connecticut v. DOI, 344 F. Supp. 3d 279,

304 (D.D.C. 2018) (motion timely filed “within a month of when Plaintiffs filed the complaint, and

before Federal Defendants entered an appearance”); WildEarth Guardians v. Jewell, 320 F.R.D. 1, 3

(D.D.C. 2017) (motion timely filed “approximately sixteen weeks after the initial complaint was filed”).

Regardless how many days it has been, courts “‘do not require timeliness for its own sake’” but only

to prevent harm to the court or the parties. 100Reporters LLC v. DOJ, 307 F.R.D. 269, 274-75 (D.D.C.

2014). Since “no substantive progress has occurred in this action,” Louisiana’s intervention could not

“unduly disrupt the litigation or pose an unfair detriment to the existing parties.” Id. at 275. This

motion is timely.

        B.      Louisiana has a protected interest in this action.

        Louisiana also has a “legally protected interest in [this] action.” Karsner, 532 F.3d at 885 (citing

Fed. R. Civ. P. 24(a)(2)). This “interest” test is a “liberal” one. Indep. Petrochemical Corp. v. Aetna Cas. &

Sur. Co., 105 F.R.D. 106, 109-10 (D.D.C. 1985). It is “primarily a practical guide to disposing of

lawsuits by involving as many apparently concerned persons as is compatible with efficiency and due

process.” Nuesse, 385 F.2d at 700. The test is easily satisfied here.

        Louisiana’s interests in this action are, at a minimum, equal to Plaintiffs’ claimed interests.

Louisiana has two separate statutory entitlements to proceeds from OCS lease sales such as Lease Sale

257. First, Section 8(g) of OCSLA provides that coastal states receive 27 percent of bonus bids, ground

rent, and production royalties from OCS oil and gas lease sales and production in adjacent waters. See



                                                     11
        Case 1:21-cv-02317-RDM Document 13 Filed 09/13/21 Page 12 of 25



43 U.S.C. §1337(g)(2). Second, Louisiana (and other States) are entitled to 37.5 percent of OCS

revenues from selected areas of the Gulf of Mexico under the Gulf of Mexico Energy Security Act of

2006. See P.L. 109-432, 120 Stat. 3000, 43 U.S.C. §1331 note; see also BOEM, 2017-2022 Outer

Continental Shelf Oil and Gas Leasing Proposed Final Program, 8-13 (Nov. 2016). 9 And the Record of

Decision challenged by Plaintiffs specifically acknowledges Louisiana’s interests in Lease Sale 257:

        The decision to hold Lease Sale 257 recognizes the role that GOM oil and gas
        resources play in addressing the Nation’s demand for domestic energy sources and
        fosters economic benefits, including employment, labor income, and tax revenues,
        which are highest in Gulf Coast States and also distributed widely across the United
        States. Revenues from offshore oil and gas lease sales support national conservation
        programs and coastal resiliency for applicable coastal states and political subdivisions
        under the Gulf of Mexico Energy Security Act of 2006.

BOEM, Record of Decision for Gulf of Mexico Outer Continental Shelf Oil and Gas Lease Sale 257

7-8 (Aug. 31, 2021). Indeed, in WildEarth Guardians v. Jewell, this Court found in nearly identical

circumstances that States were entitled to intervene. 320 F.R.D. 1, 4 (D.D.C. 2017). There, this Court

held that dips in States’ revenue received from oil and gas leasing on public land is a protected interest

warranting intervention of right. See id. (finding legally protected interest because States “benefit[]

financially from federal oil and gas leases”). It is thus clear that States have a legally protected interest

in proceeds from “federal revenue-sharing system[s]” such as OCSLA and GOMESA. Id. And given

those statutory entitlements, a federal district court has already found that Louisiana has standing to

challenge the federal government’s failure to hold Lease Sale 257.

        In Louisiana v. Biden, the Western District of Louisiana held that Louisiana established an injury

in fact resulting from “loss of proceeds as a result of the Pause for new oil and gas leases on federal

lands and waters,” including Lease Sale 257, and “from bonuses, land rents, royalties, and other

income.” Louisiana v. Biden, 2021 WL 2446010, at *10 (W.D. La. June 15, 2021). The court also found



9
 https://www.boem.gov/sites/default/files/oil-and-gas-energy-program/Leasing/Five-Year-
Program/2017-2022/2017-2022-OCS-Oil-and-Gas-Leasing-PFP.pdf


                                                     12
         Case 1:21-cv-02317-RDM Document 13 Filed 09/13/21 Page 13 of 25



the Plaintiff States established an injury resulting from “loss of jobs and economic damage as a direct

result of the Pause” and that “[t]hese alleged damages are concrete, particularized, and imminent.” Id.

The court also found that these injuries in fact were traceable to the cancellation of Lease Sale 257. Id.

(“reduction in State revenues, damages to the economy, loss of jobs, higher oil and gas prices, and

reduction in the energy export economy” traceable to Pause of oil and gas leasing, including Lease

Sale 257). And the court held that Louisiana’s injuries were redressable by an order enjoining the

Pause, which included the cancellation of Lease Sale 257. Id. As the Court held, “[j]ust the cancellation

of Lease Sale 257 itself has had immediate impact due to loss of bonus payments and ground rents.”

Id. 10

         Because Louisiana’s standing is indisputable, it has also met its burden to demonstrate a legally

protected interest in this action. See Norton, 322 F.3d at 735 (“Our conclusion that the NRD has

constitutional standing is alone sufficient to establish that the NRD has ‘an interest relating to the

property or transaction which is the subject of the action.’”); see also Defs. of Wildlife v. Salazar, 2013 WL

12316816, at *2 (D.D.C. May 3, 2013) (“[A]rticle III standing, which as explained above Wyoming

has, ‘is alone is sufficient to establish that the [intervenor] has an interest relating to the property or

transaction which is the subject of the action[.]’”).

         In any event, Louisiana also has an interest in opposing Plaintiffs’ attempt to impose onerous

and unlawful standards on OCS oil and gas leasing processes. A key purpose of OCSLA is to facilitate

the expeditious development of oil and gas resources on the OCS. This development is essential to

Louisiana’s economy and budget, and to the economic well-being of its citizens. And “delays

contravene Congress’s expression of a national purpose and OCSLA’s overriding policy of expeditious




10
   The court specifically held that Louisiana and its co-Plaintiffs “have proven standing through the
normal inquiry.” Louisiana, 2021 WL 2446010, at *10. Alternatively, the court held that Louisiana could
also establish standing through special solicitude. Id. The same is true in this case.


                                                     13
        Case 1:21-cv-02317-RDM Document 13 Filed 09/13/21 Page 14 of 25



development.” Ensco Offshore Co. v. Salazar, 781 F. Supp. 2d 332, 339 (E.D. La. 2011). Plaintiffs seek

to undermine this system of expeditious and orderly development by fundamentally altering the way

BOEM analyzes the effects of oil and gas lease sales under OCSLA, particularly in accounting for

greenhouse gases. See, e.g., Doc. 11, at 2-3. Additionally, Plaintiffs’ assertion that supplementation of

the programmatic Environmental Impact Statement, if adopted as a rule of decision, would greatly

reduce the expeditious development of Gulf of Mexico energy resources to Louisiana and its citizens’

detriment.

        Finally, Louisiana has a statutorily vested interest and role in the OCS leasing-development

process. OCSLA requires multiple State consultations while the federal government promulgates the

five-year program. The Secretary is required to “invite and consider suggestions for such program

from ... the Governor of any State which may become an affected State under such proposed

program.” 43 U.S.C. §1344(c)(1). Then, after a proposed plan is completed, the Secretary “shall submit

a copy of such proposed program to the Governor of each affected State for review and comment.”

43 U.S.C. §1344(c)(2). If a State Governor requests “a modification of such proposed program, the

Secretary shall reply in writing granting or denying such request in whole or in part, or granting such

request in such modified form as the Secretary considers appropriate, and stating his reasons therefor.”

Id. “The proposed leasing program is then submitted to the President and Congress, together with

comments received by the Secretary from the governor of the affected state.” California, 464 U.S. at

337 (citing 43 U.S.C. §1344(d)). The second stage of the OCSLA leasing process includes another

round of mandatory State consultation. OCSLA grants “[a]ny Governor of any affected State or the

executive of any affected local government” the right to “submit recommendations to the Secretary

regarding the size, timing, or location of a proposed lease sale.” 43 U.S.C. §1345(a). The Secretary

“shall accept” these recommendations if the Secretary “determines, after having provided the

opportunity for consultation, that they provide for a reasonable balance between the national interest



                                                   14
        Case 1:21-cv-02317-RDM Document 13 Filed 09/13/21 Page 15 of 25



and the well-being of the citizens of the affected State.” Id. §1345(c). This statutorily vested role in

the OCSLA oil and gas leasing process easily qualifies as a “protected interest” under Rule 24(a)(2).

See Mayo v. Jarvis, 2014 WL 12804733, at *2 (D.D.C. Nov. 12, 2014) (“In light of Wyoming’s undisputed

interest in preserving its regulatory role as it pertains to the wildlife in its borders, as well its role in

the challenged administrative decision-making process, the Court concludes that the State of Wyoming

has demonstrated a legally protected interest in the action.”).

        C.      This action threatens to impair Louisiana’s interests.

        Louisiana is “so situated that disposing of [this] action may as a practical matter impair or

impede [its] ability to protect its interest.” Fed. R. Civ. P. 24(a)(2). This language in Rule 24 is

“obviously designed to liberalize the right to intervene in federal actions.” Nuesse, 385 F.2d at 701.

When applying it, “courts in this circuit look to the practical consequences that the applicant may

suffer if intervention is denied.” 100Reporters, 307 F.R.D. at 278. The practical consequences for

Louisiana if this Court enjoins Lease Sale 257 are immense.

        A federal district court has already found that a pause of oil and gas lease sales on the OCS

would irreparably harm Louisiana. Louisiana, 2021 WL 2446010, at *21 (“[T]he fact that new oil and

gas leases on federal lands and in federal waters are paused will ultimately result in losses to Plaintiff

States which they will likely not be able to recover [due to sovereign immunity].”). And the Louisiana

court specifically held that the cancellation of Lease Sale 257 would irreparably harm Louisiana: “[J]ust

with the loss of proceeds from Lease Sale 257, which would have been already completed, Plaintiff

States would have been entitled to ground rents and bonuses that they will not receive.” Id. This

irreparable harm alone automatically satisfies the impairment factor. See Fund For Animals, 322 F.3d at

735 (because “loss of revenues during any interim period would be substantial and likely irreparable,”

impairment factor satisfied).




                                                     15
        Case 1:21-cv-02317-RDM Document 13 Filed 09/13/21 Page 16 of 25



        Apart from the irreparable harm to Louisiana’s revenue, Plaintiffs’ success in this suit would

also practically impair Louisiana’s interests by causing the cancellation or further delay of Lease Sale

257, which will have significant effects on Louisiana’s economy and fiscal health. Indeed, the

challenged ROD itself acknowledges the harm to Louisiana under the no-action alternative, which is

precisely what Plaintiffs seek: “GOM Lease Sale 257 would not be held under Alternative E, which is

the No Action Alternative analyzed in the 2018 GOM Supplemental EIS. Alternative E was not

selected because if it were, revenue would not be collected by the Federal Government nor

subsequently disbursed to the States.” Record of Decision 9.

        And a remand to BOEM for further consideration would cause the very irreparable injury

found by the Louisiana court—Louisiana is being harmed every day Lease Sale 257 does not occur in

the form of lost ground rents and proceeds from bonus bids. Louisiana, 2021 WL 2446010, at *21.

This harm would continue while the agency reconsiders and creates the supplemental EIS Plaintiffs

demand. Whether Lease Sale 257 is delayed or cancelled, Louisiana’s interests are practically impaired.

See Norton, 322 F.3d at 735.

        This Court’s holding in WildEarth Guardians, discussed above, is also dispositive on this

element. The Court there held that the movant-States’ interests in leasing revenue would be impaired

because a ruling for Plaintiffs would delay and otherwise imperil their receipt of statutorily entitled

revenue. 320 F.R.D. at 4 (“[I]f Plaintiffs were successful in this case, the economic and regulatory

interests of Wyoming, Colorado, and Utah would likely be impaired. Other courts in this jurisdiction

have found that similar situations justified intervention.”) (collecting cases). And this impairment was

sufficient despite the possibility of further administrative proceedings. Id. (“‘[T]he interest of a

prospective defendant-intervenor may be impaired where a decision in the plaintiff’s favor would

return the issue to the administrative decision-making process, notwithstanding the prospective

intervenor’s ability to participate in formulating any revised rule or plan.”). Finally, given that the ROD



                                                    16
        Case 1:21-cv-02317-RDM Document 13 Filed 09/13/21 Page 17 of 25



allows a beneficial lease sale to go forward, this is the quintessential situation to allow intervention.

See, e.g., Mayo, 2014 WL 12804733, at *3 (“[T]he movant can show that its interest will be impaired

where the government’s ‘decision below was favorable to [the proposed intervenor], and the present

action is a direct attack on that action.’”); Wildearth Guardians v. Salazar, 272 F.R.D. 4, 14 (D.D.C.

2010); Cty. of San Miguel, Colo. v. MacDonald, 244 F.R.D. 36, 44 (D.D.C. 2007).

        D.      The existing parties do not adequately represent Louisiana’s interests.

        Finally, no existing party is “an adequate representative of [Louisiana’s] interests.” Karsner, 532

F.3d at 885 (citing Fed. R. Civ. P. 24(a)(2)). This inadequate-representation requirement is “not

onerous” and “should be treated as minimal.” Dimond v. Dist. of Columbia, 792 F.2d 179, 192 (D.C. Cir.

1986); 100Reporters, 307 F.R.D. at 279. It is satisfied when “the applicant shows that representation of

his interest ‘may be’ inadequate”; “[t]he applicant need … not [show] that representation will in fact

be inadequate.” 100Reporters, 307 F.R.D. at 279; Dimond, 792 F.2d at 192; see Am. Tel., 642 F.2d at 1293

(“[Intervention is] ordinarily … allowed … unless it is clear that the party will provide adequate

representation for the absentee.”). Representation is inadequate when the existing parties have “a

‘different’ interest” from the movant, even if they have “‘a shared general agreement,’” “‘tactical

similarity [in their] legal contentions,’” or “general alignment” on the correct outcome. Fund for

Animals, 322 F.3d at 737; Crossroads, 788 F.3d at 321.

        There is no straight-faced argument that any of the parties here adequately represent

Louisiana’s interests. As recounted above, Louisiana has been in a protracted legal struggle with

Defendants for months. Since January 2021, Defendants’ consistent position has been that Lease Sale

257 should be cancelled or substantially delayed. On January 20, 2021, Defendants immediately moved

to halt Sale 257 by pulling back the Final Notice of Sale from the Federal Register and attempting to

do the same for the Record of Decision. See Louisiana, 2021 WL 2446010, at *15. On January 27, 2021,

President Biden issued Executive Order 14008 directing Defendants to “pause” all onshore and



                                                    17
        Case 1:21-cv-02317-RDM Document 13 Filed 09/13/21 Page 18 of 25



offshore oil and gas leasing. Id. On February 18, 2021, the Lease Sale 257 Record of Decision was

rescinded to comply with the Executive Order. Id.

        Defendants issued the new Lease Sale 257 Record of Decision only as a result of a lawsuit

Louisiana filed against them. On March 24, 2021, Louisiana challenged Defendants’ cancellation of

Lease Sale 257 and recission of the ROD in federal district court, and, on March 31, they moved for

a preliminary injunction against the halt of Lease Sale 257 and other onshore and offshore oil and gas

lease sales. Id. at *1. Throughout that litigation, Defendants asserted that the Executive had the

discretion to unilaterally cancel lease sales, that doing so was reasonable in light of climate concerns,

and that the courts had no jurisdiction to review such actions. Id. at *8.

        Though Defendants have since issued a new ROD authorizing Lease Sale 257, Defendants

have not departed from their legal positions of the Louisiana lawsuit, or the policy positions that led

to the initial recission of the ROD. Indeed, they are actively appealing the Louisiana court’s preliminary

injunction. See Louisiana v. Biden, No. 21-30505 (5th Cir. filed Aug. 17, 2021). And Defendants failed

to comply with the injunction for months. Not until Louisiana filed a motion for contempt and to

compel compliance with the injunction did Defendants even issue the challenged ROD. As a matter

of policy and of law, Defendants’ positions remain adverse to Louisiana.

        Start with policy. Since January, Defendants’ policy positions have been aligned with

Plaintiffs’. Throughout the Louisiana litigation, Defendants maintained that the halt of Lease Sale 257

was necessary “to allow for a comprehensive review of the offshore leasing program.” See, e.g., Doc.

120 at 17, Louisiana v. Biden, No. 2:21-cv-00778 (W.D. La. Sept. 2, 2021). And Defendants have

maintained that environmental review has been insufficient for the oil and gas leasing program and

that more robust environmental analyses are needed. See, e.g., DOI, “Interior Department Issues

Statement on Oil and Gas Leasing Program” (Aug. 16, 2021) (“[T]he current programs fail to

adequately incorporate consideration of climate impacts into leasing decisions.”); BOEM, “BOEM



                                                   18
        Case 1:21-cv-02317-RDM Document 13 Filed 09/13/21 Page 19 of 25



Updates Gulf of Mexico Lease Sale 257 Record of Decision” (“The Interior Department continues

to review the programs’ noted shortcomings.”); DOI, “FACT SHEET: President Biden to Take

Action to Uphold Commitment to Restore Balance on Public Lands and Waters, Invest in Clean

Energy Future” (Jan. 27, 2021) (“Irresponsible leasing of public lands and waters impacts

communities’ access to clean air, clean water, and outdoor recreation; carves up important wildlife

habitat; and threatens cultural and sacred sites.”). In short, Defendants share Plaintiffs’ precise policy

concerns.

        On law, Defendants and Louisiana also diverge. Based on Defendants’ filings in Louisiana,

Louisiana does not expect Defendants to argue that they lack discretion to cancel or pause Lease Sale

257. But Louisiana vigorously and successfully argued that point in Louisiana; that Court held

Defendants lack discretion to rescind the Lease Sale 257 ROD without following the detailed

procedures set out in OCSLA. See Louisiana 2021 WL 2446010, at *20. And Defendants are unlikely

to argue that the Administration’s publicly stated policy position—more environmental analyses is

needed in the oil and gas leasing program—is arbitrary and capricious. But again, this is a key

contention raised by Louisiana. Id. at *6. Indeed, demonstrating that Defendants’ adverse legal

position has not changed, they have indicated that they intend to object to the Louisiana Magistrate

Judge’s Report and Recommendation that their motion to dismiss be denied. See Doc. 159, Louisiana

v. Biden, No. 2:21-cv-00778 (W.D. La. Sept. 2, 2021). That Defendants and Louisiana are currently

engaged as adverse parties in litigation involving this same lease sale should be dispositive.

        Accordingly, Louisiana will make “real and legitimate additional or contrary arguments” to

Defendants, which “is sufficient to demonstrate that the representation may be inadequate.” Brumfield,

749 F.3d at 346. At the very least, Louisiana will “serve as a vigorous and helpful supplement” to

Defendants, will “make a more vigorous presentation” than Defendants, and “can reasonably be

expected to contribute to the informed resolutions of these questions.” Costle, 561 F.2d at 912-13;



                                                   19
        Case 1:21-cv-02317-RDM Document 13 Filed 09/13/21 Page 20 of 25



accord 100Reporters, 307 F.R.D. at 286 (“Though the Court agrees that the DOJ can represent capably

many of the interests asserted by the [movant], the Court also has found that … the strength of the

DOJ’s position will be enhanced by the assistance of the [Movant].”).

        More broadly, the D.C. Circuit “look[s] skeptically on [federal] government entities serving as

adequate advocates for private parties,” Crossroads, 788 F.3d at 321—much less for separate sovereigns

like Louisiana. Fund for Animals, 322 F.3d at 736. As federal officials, Defendants have no direct interest

in Louisiana’s revenues, economic wellbeing, or role in the OCSLA consultation process. Id. at 736-

37; see also Nuesse, 385 F.2d at 703 (explaining that the federal government does not adequately

represent States because, unlike them, it usually tries to maximize federal power). It is clear that

Defendants “merely seeks to defend the present suit and would accept a procedural victory.” Wal–

Mart Stores, Inc. v. Texas Alcoholic Beverage Comm’n, 834 F.3d 562, 569 (5th Cir. 2016). Given the history

recounted above and their present policy positions, Defendants could win as a policy matter by losing

this suit. Louisiana, by contrast, want a definitive ruling that rejects Defendants’ discretion to rescind

Lease Sale 257’s ROD. See, e.g., Crossroads, 788 F.3d at 321 (finding the federal government an

inadequate representative of the movant’s interests because the government planned to raise a

procedural standing argument).

        Overwhelming precedent in this Circuit supports Louisiana’s intervention. See, e.g., WildEarth

Guardians, 320 F.R.D. 1, 4-5 (D.D.C. 2017) (“Several previous cases have permitted intervention by

states when the federal government was already a party.”). Because “Federal Defendants’ duty runs to

the interests of the American people as a whole” while “the state-intervenors will primarily consider

the interests of their own citizens,” and States “may have unique sovereign interests not shared by the

federal government,” it is “straightforward to conclude that [] Federal Defendants representation of”

sovereign states “‘may be’ inadequate.” Id. In fact, because “the federal government represents the

public interest of its citizens as a whole,” courts have noted that the federal government would be



                                                    20
        Case 1:21-cv-02317-RDM Document 13 Filed 09/13/21 Page 21 of 25



“‘shirking its duty were it to advance [a] narrower interest’”—such as Louisiana’s interest in statutory

oil and gas revenues—“‘at the expense of its representation of the general public interest.’” Cayuga

Nation v. Zinke, 324 F.R.D. 277, 283 (D.D.C. 2018) (quoting Fund for Animals, 322 F.3d at 737; see also

Friends of Animals v. Ashe, 2015 WL 13672460, at *3 (D.D.C. July 10, 2015) (“[W]hile FWS and the

Department of the Interior will defend the lawfulness of the permits, they do not adequately represent

the Ministry’s interests in generating revenue for Namibia's conservation efforts and protecting its

resources.”). That’s at least partly why courts in this Circuit consistently find the federal government

to be an inadequate representative of State interests in substantively identical circumstances. See

WildEarth Guardians, 320 F.R.D. at 4; Mayo, 2014 WL 12804733, at *3 (“[B]ecause Wyoming’s

sovereign interest in the wildlife at issue is distinguishable from the general interests of the federal

defendants, the Court finds that Wyoming has satisfied the fourth factor.”); Defs. of Wildlife v. Salazar,

2013 WL 12316816, at *2 (D.D.C. May 3, 2013) (“Although the federal defendants ... seek to have

this Court uphold the delisting decision, Wyoming’s interest ... is not identical to the interests of the

other defendants. [Federal Defendants do not] seek to defend Wyoming’s sovereign right to police

wildlife within its borders, and it is not clear that their interests will always align with Wyoming’s

interest such that they would protect Wyoming’s interest fully.”); Wildearth Guardians v. Salazar, 272

F.R.D. 4, 20 (D.D.C. 2010) (“The mere fact that other defendants might hypothetically take

Wyoming's interests into account when shaping their arguments does not mean that they would afford

the same primacy to Wyoming’s interests in, for instance, maintaining its unique role in regulating coal

mining operations and environmental quality or its financial and social economic interests in the

development of coal mining operations within its borders.”); Earthworks v. U.S. Dep’t of Interior, 2010

WL 3063143, at *2 (D.D.C. Aug. 3, 2010) (“Because Alaska’s interests in the natural resources within

state borders and the economic effects on the state of mining regulation are not necessarily

represented by federal agencies or private companies, the Court concludes that Alaska has met its



                                                   21
         Case 1:21-cv-02317-RDM Document 13 Filed 09/13/21 Page 22 of 25



burden of showing that its interests may not be adequately represented.”); Akiachak Native Cmty. v.

U.S. Dep’t of Interior, 584 F. Supp. 2d 1, 7 (D.D.C. 2008) (“[T]he existing defendants, the DOI and the

Secretary, have no clear interest in protecting Alaska's sovereignty.”); Guardians v. U.S. Bureau of Land

Mgmt., 2012 WL 12870488, at *2 (D.D.C. June 7, 2012) (fourth factor met because “no other party

approaches the case from the state’s unique perspective”).

        Finally, the “burden is on those opposing intervention to show the adequacy of the existing

representation.” Smuck, 408 F.2d at 181 (cleaned up). It is well-established that the positions and

personnel of the Executive Branch can change over the course of a single case, so it is “not realistic

to assume” that Defendants will continue to defend Lease Sale 257. Utah Ass’n of Ctys. v. Clinton, 255

F.3d 1246, 1256 (10th Cir. 2001). Louisiana “should not need to rely on a doubtful friend to represent

its interests, when [Louisiana] can represent itself” as intervenor-defendant. Crossroads, 788 F.3d at

321. Defendants have proven a “doubtful friend” to Louisiana.

II.     Alternatively, Louisiana is entitled to permissive intervention.

        Even if Louisiana were not entitled to intervention as of right under Rule 24(a), this Court

should grant them permissive intervention under Rule 24(b). Exercising broad judicial discretion,

courts grant permissive intervention when the movant makes a “timely motion” and has “a claim or

defense that shares with the main action a common question of law or fact.” Fed. R. Civ. P. 24(b).

Courts also consider “whether the intervention will unduly delay or prejudice the adjudication of the

original parties’ rights.” Id. “While permissive intervention may be denied in order to avoid the

likelihood of undue delay,” it should not be denied based on the natural burdens that always come

with adding parties—the likely delay must be “undue.” Nuesse, 385 F.2d at 704 & n.13. Courts in this

Circuit are particularly “hospitable” to “governmental application[s]” for permissive intervention, like

this one. Id. at 705.




                                                   22
        Case 1:21-cv-02317-RDM Document 13 Filed 09/13/21 Page 23 of 25



        The requirements of Rule 24(b) are all met here. As explained, Louisiana filed a timely motion.

And Louisiana will raise defenses that share many common questions with the parties’ claims and

defenses—including whether the ROD adequately accounts for environmental matters; whether the

ROD is required by OCSLA; and whether the programmatic EIS must be supplemented. These

“similarities between the issues presented by [the proposed intervenor-defendant] and those raised by

the DOJ” and Plaintiffs warrant permissive intervention. 100Reporters, 307 F.R.D. at 286.

        Louisiana’s intervention will not unduly delay this litigation. Louisiana swiftly moved to

intervene while the case was “at … a nascent stage,” id., and its participation will add no delay beyond

the norm for multiparty litigation. Although Louisiana will make “additional and different legal

arguments,” Plaintiffs will not be prejudiced because they “will have a full opportunity, in their …

brief[s], to counter any such legal arguments.” United States v. Philip Morris USA Inc., 2005 WL 1830815,

at *5 (D.D.C. July 22, 2005). 11

        “The proper approach” to permissive intervention, this Court has explained, “is to allow all

interested parties to present their arguments in a single case at the same time.” 100Reporters, 307 F.R.D.

at 286. Louisiana is an interested party, it has important interests to represent, its unique arguments

are essential to the accurate resolution of this case, and this Court will benefit from its involvement.

Louisiana should be granted leave to intervene.

                                           CONCLUSION

        The Court should grant this motion and allow Louisiana to intervene as defendant.




11
   Louisiana imminently intends to file a motion to transfer this case to the Western District of
Louisiana. Courts in this Circuit routinely grant motions to intervene to movants who intend to seek
transfer of venue. See Defs. of Wildlife v. Jewel, 74 F. Supp. 3d 77, 84 (D.D.C. 2014) (“Intervenors may
move to transfer venue and courts will grant such motions where appropriate.”).


                                                   23
     Case 1:21-cv-02317-RDM Document 13 Filed 09/13/21 Page 24 of 25



                                        Respectfully submitted,

Dated: September 13, 2021               JEFF LANDRY
                                        ATTORNEY GENERAL OF LOUISIANA

                                        /s/ Elizabeth B. MurrillT

                                        ELIZABETH B. MURRILL
                                         Solicitor General
                                        JOSEPH S. ST. JOHN*
                                         Deputy Solicitor General
                                        LOUISIANA DEPARTMENT OF JUSTICE
                                        1885 N. Third Street
:                                       Baton Rouge, LA 70804
                                        Tel: (225) 326-6766
                                        murrille@ag.louisiana.gov
                                        stjohnj@ag.louisiana.gov

                                        TYLER R. GREEN
                                        CONSOVOY MCCARTHY PLLC
                                        222 S. Main Street, 5th Floor
                                        Salt Lake City, UT 84101
                                        (703) 243-9423

                                        Counsel for State of Louisiana

                                        * L.R. 83.2(f) registration forthcoming




                                   24
        Case 1:21-cv-02317-RDM Document 13 Filed 09/13/21 Page 25 of 25




                                  CERTIFICATE OF SERVICE
       I filed this motion and its attachments with the Court via ECF, which will notify Plaintiffs’

counsel. I am causing a copy of this motion to be deposited in the U.S. mail, postage pre-paid,

addressed to:

                            Hon. Merrick Garland, U.S. Attorney General
                                    U.S. Department of Justice
                                  950 Pennsylvania Avenue, NW
                                      Washington, DC 20530

                            Channing D. Phillips, Acting U.S. Attorney
                      Office of the U.S. Attorney for the District of Columbia
                                        555 4th Street N.W.
                                      Washington, DC 20530

I am further causing a copy of this motion to be sent via electronic mail to Michael Sawyer,

Michael.sawyer@usdoj.gov, and Thomas Ports, Thomas.ports.jr@usdoj.gov, who are counsel of

record for Defendant Secretary Haaland in the related Louisiana litigation.




Dated: September 13, 2021                               /s/ Elizabeth Murrill




                                                  25
